DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 26, the prior art of record fails to teach or suggest a cartridge for blood analysis comprising: a container comprising an opening, a holding portion configured to hold a sample and/or a reagent, and a container wall comprising an electrode housing configured to house an electrode; a removable separator configured to separate at least some of the holding portion of the container from the electrode housing when the removable separator is inserted into the holding portion; and a projection and a notch configured to fix a relative position of the container and the removable separator when the removable separator is inserted into the holding portion and separates the at least some of the holding portion from the electrode housing, the projection being arranged to engage the notch when the removable separator is inserted into the holding portion.
Miura et al. (USP 5,258,719) discloses an analogous container, but does not teach a removable separator which does not comprise openings, which the Applicants have defined as the scope encompassed by the recitation of a “removable separator” in their remarks submitted 01/21/2021.  Additionally, it would not have been obvious to one having ordinary skill in the art to 
Claims 27-45 depend from claim 26.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ROBERT J EOM/           Primary Examiner, Art Unit 1797